Name: Commission Regulation (EEC) No 3015/80 of 20 November 1980 amending Regulation (EEC) No 2044/75 for the 17th time in respect of the period of validity of export certificates for certain dairy products in connection with a tender
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 312/24 Official Journal of the European Communities 22. 11 . 80 COMMISSION REGULATION (EEC) No 3015/80 of 20 November 1980 amending Regulation (EEC) No 2044/75 for the 17th time in respect of the period of validity of export certificates for certain dairy products in connection with a tender THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( l ), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Articles 13 (3) and 17 (4) thereto, Having regard to Annex III to Commission Regula ­ tion (EEC) No 2044/75 (3 ), as last amended by Regula ­ tion (EEC) No 2989/80 (4), which fixes the maximum validity period for export certificates with advance fixing of the refund in the case of exportations under tenders opened in an importing third country or by certain armed forces ; Whereas, in the case of butter, butteroil and skimmed- milk powder, it is necessary, taking account of the present market situation , to reduce the maximum validity period of certificates for these products ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Annex III to Regulation (EEC) No 2044/75 is hereby replaced by the Annex to this Regulation . Article 2 1 . This Regulation applies to export certificates which are actually issued, within the meaning of the last subparagraph of Article 4 (2) of Regulation (EEC) No 2044/75, as and from the date of entry into force of this Regulation . 2 . Where such a certificate has been requested before the date of entry into force of this Regulation, but actually issued under the provisions of paragraph 1 after this date, the applicant may obtain a cancella ­ tion of the certificate with release of the deposit, on written request, which must reach the competent organization within a period of 30 days after the entry into force of this Regulation . Article 3 This Regulation shall enter into force on 22 November 1980, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1980 . For the Commission Finn GUNDELACH Vice-President (  ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2) OJ No L 204, 28 . 7. 1978 , p. 6 . (3 ) OJ No L 213 , 11 . 8 . 1975, p . 15 . (&lt;) OJ No L 310 , 20 . 11 . 1980. p . 10 . 22. 11 . 80 Official Journal of the European Communities No L 312/25 ANNEX ANNEX III Maximum period of validity of export certificates issued in connection with an invitation to tender Maximum period of validity Description (CCT heading No) Comments (a) Until the end of the fifth month following the month of issue 04.02 A II b) 1 04.02 B I b) 2 aa) 04.03 Excluding exports covered by (c) (b) Until the end of the 16th month following the month of issue All other products specified in Article 1 of Regulation (EEC) No 804/68 Excluding exports covered by (c) (c) Until the end of the 18th month following the month of issue All products specified under Article 1 of Regulation (EEC) No 804/68, exported in the context of an invitation to tender by the armed forces (Article 10 ( 1 ) of this Regulation)'